Citation Nr: 0516423	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  02-20 118A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
hearing loss in the right ear.

2.   Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
chronic right foot disorder.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
chronic back disorder.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1976 to 
October 1982.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The RO denied the veteran's petition to 
reopen his previously denied claims for service connection 
for a chronic right foot disorder, a chronic back disorder, 
and hypertension, as well as his claim for an increased 
rating for the hearing loss in his right ear.  His claims 
file subsequently was transferred to the RO in Washington, 
DC, and that office certified his appeal to the Board.

The veteran's claims for service connection for a chronic 
right foot disorder and a chronic back disorder were first 
considered and denied by the RO in an unappealed February 
1993 rating decision.  And his claim of entitlement to 
service connection for hypertension was first considered and 
denied by the RO in an unappealed March 1995 rating decision.  
See 38 U.S.C.A. § 7105(c) (West 2002) (if a notice of 
disagreement (NOD) is not filed within one year of notice of 
the RO's decision, the RO's determination becomes final and 
binding based on the evidence then of record).  See also 
38 C.F.R. §§ 20.200, 20.201, 20.300, 20.302 (2004), etc.

In the February 2002 rating decision at issue, the RO 
discussed the previous denial of the veteran's claims in 
February 1993 and March 1995, and determined that new and 
material evidence had not been received to reopen these 
claims.  Nevertheless, the Board must make this threshold 
preliminary determination, too, because this affects the 
Board's jurisdiction to reach the underlying claims and 
adjudicate the merits of them on a de novo basis.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  See 
also Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001).  Only if the Board determines that new and 
material evidence has been submitted can the Board reopen 
these claims and adjudicate them on the full merits.

All of the claims at issue were previously before the Board 
in December 2003, when the Board remanded them to the RO for 
further development and consideration.

Unfortunately, however, still further development of the 
evidence is required.  So, for the reasons discussed below, 
these claims again are being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran if further action is required on 
his part.

In addition, the veteran also has filed claims for service 
connection for 
post-traumatic stress disorder (PTSD) and vertigo, for an 
increased rating for his tinnitus, and a petition to reopen 
his previously denied claim for service connection for a 
right eye disorder.  These additional claims, however, have 
not yet been adjudicated by the RO - much less denied and 
timely appealed to the Board.  38 C.F.R. § 20.200 (2004).  So 
they are referred to the RO for appropriate development and 
consideration.


REMAND

As an initial matter, the Board notes that, in December 2003, 
the veteran submitted a request to have his claims file 
transferred back to the RO in Montgomery, Alabama.  But there 
is no indication this ever occurred.  So if the veteran's 
claims are back within that RO's jurisdiction, then this 
change needs to be made.

Aside from this, a review of the claims file does not 
indicate the veteran was properly advised of the changes 
brought about by the Veterans Claims Assistance Act (VCAA).  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107.  The Board 
realizes that he was provided a letter in January 2004 - as 
directed in the Board's prior remand in December 2003, 
containing an explanation of the evidence needed to show his 
entitlement to a higher rating and the evidence necessary to 
establish a claim for service connection (i.e., on the 
merits).  But the RO failed to properly inform him of the 
evidence needed to substantiate his petition to reopen claims 
that, as here, already have been denied and not timely 
appealed - which, as mentioned, is the threshold preliminary 
determination.  Only if there is new and material evidence 
will the Board, in turn, reach a merits adjudication.  Cf. 
Huston v. Principi, 17 Vet. App. 195 (2003).  Hence, the RO 
failed to comply with the Board's remand directive, meaning 
the Board must again direct the RO to send proper VCAA 
notice.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(holding that a remand by the Board confers on the veteran, 
as a matter of law, the right to compliance with remand 
orders).

Finally, a review of the record reveals that the veteran 
perfected his appeal in December 2002 via submission of a VA 
Form 9 (Appeal to the Board), wherein he requested a hearing 
before the Board in Washington, DC.  The Board scheduled 
his central office (CO) hearing for July 16, 2003, but he 
failed to appear for it.  More recently, however, in December 
2003, he submitted a request for a videoconference hearing 
before a Veterans Law Judge (VLJ) of the Board, meaning the 
veteran would testify by way of a televised transmission from 
the RO.  But he has not been given an opportunity for this 
type of alternative hearing, and must be before deciding his 
appeal.  See 38 C.F.R. § 20.700(a) (2004).

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Determine whether the RO in 
Montgomery, Alabama, again has 
jurisdiction over this appeal.  
If that office does, as the veteran 
requested in his December 2003 statement, 
make all necessary transformations to 
return jurisdiction to that office.

2.  Send the veteran another VCAA letter.  
The letter must:  (a) notify him of the 
type of evidence needed to support his 
petition to reopen his previously denied 
claims for service connection for a 
chronic right foot disorder, a chronic 
back disorder, and hypertension.  (Note:  
the VCAA letter sent in January 2004, 
after the Board's prior remand, is 
insufficient because it concerned claims 
for service connection on the merits, 
whereas, as mentioned, the veteran is 
trying to reopen previously denied claims 
based on new and material evidence.)  The 
VCAA notice also must:  (b) inform him 
about the information and evidence that 
VA will seek to provide; (c) inform him 
about the information and evidence he is 
expected to provide; and (d) request or 
tell him to provide any evidence in his 
possession pertaining to the claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183, 186-87 
(2002).  See, too, Huston v. Principi, 17 
Vet. App. 195 (2003).

And the veteran must be given ample 
opportunity to supply additional 
information, evidence, and/or argument in 
response to the VCAA letter and to 
identify additional evidence for VA to 
obtain regarding his claims.  The RO 
should then obtain any referenced records 
and associate them with the other 
evidence in the claims file.  If any 
request for records is unsuccessful, 
notify the veteran of this in accordance 
with the VCAA.

3.  Also contact the veteran concerning 
his request for a hearing in his December 
2003 statement.  Ascertain whether he 
still wants a hearing before a Veterans 
Law Judge (VLJ) of the Board and, if he 
does, what type of hearing.  If he still 
wants a hearing before the Board, then he 
must be scheduled for the type of hearing 
requested (videoconference/travel Board) 
at the next available opportunity.  
Notify him of the date, time and location 
of his hearing and place a copy of that 
letter in his claims file.  If he changes 
his mind and decides not to have a 
hearing, also document this in the 
record.

4.  Then readjudicate the claims in light 
of any additional evidence obtained.  If 
the benefits sought are not granted to 
the veteran's satisfaction, send him and 
his representative a supplemental 
statement of the case and give them time 
to respond before returning the case to 
the Board for further appellate 
consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of him until he is notified.

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


